MEMORANDUM DECISION                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                             Aug 16 2016, 8:44 am

this Memorandum Decision shall not be                                  CLERK
                                                                   Indiana Supreme Court
regarded as precedent or cited before any                             Court of Appeals
                                                                        and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas W. Vanes                                          Gregory F. Zoeller
Office of the Public Defender                            Attorney General of Indiana
Crown Point, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher George Gordon,                               August 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1511-CR-1982
        v.                                               Appeal from the
                                                         Lake Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Salvador Vasquez, Judge
                                                         Trial Court Cause No.
                                                         45G01-1405-MR-2



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016      Page 1 of 6
[1]   Following his guilty plea to voluntary manslaughter as a Class A felony,1

      Christopher George Gordon (“Gordon”) appeals his thirty-two-year sentence,

      contending that it is inappropriate in light of the nature of the offense and the

      character of the offender.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Stephen Davis (“Davis”) and others had taunted Gordon during the weeks

      leading up to May 3, 2014. On that day, Gordon, his girlfriend, and another

      friend were driving around East Chicago when Gordon spotted Davis walking

      along the sidewalk. Davis, in turn, saw Gordon and made a gesture toward

      him. The record before us suggests that “the gesture was like a finger gun.” Tr.

      at 39, 48, 55. Gordon became enraged, exited the car armed with a handgun,

      and chased Davis down the street while firing multiple shots at him. Davis was

      shot numerous times in the back and died at the scene. Gordon, who was

      twenty-one years old at the time, was charged with murder.


[4]   On July 1, 2015, two weeks prior to the scheduled jury trial, the trial court held

      a guilty plea hearing to address Gordon’s stipulated plea agreement. The terms

      of the plea agreement, in pertinent part, included: (1) the State’s agreement to

      file an amended information to add voluntary manslaughter as a second count;



      1
       See Ind. Code § 35-42-1-3. We note that, effective July 1, 2014, a new version of this criminal statute was
      enacted to reflect that voluntary manslaughter is now a Level 2 felony. Because Gordon committed his crime
      prior to July 1, 2014, we will apply the statute in effect at the time he committed his crime.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016            Page 2 of 6
      (2) Gordon’s agreement to plead guilty to voluntary manslaughter with his

      sentence capped at thirty-five years; and (3) the State’s agreement to dismiss the

      murder count at the time of sentencing. Appellant’s App. at 74. The trial court

      accepted Gordon’s plea agreement and dismissed the murder count.


[5]   During the sentencing hearing, Gordon admitted that he had anger issues.

      While denying he had any substance abuse issues, Gordon reported that he

      used marijuana “every day, all day,” that his drug of choice was “a form of

      crystal meth called ‘molly,’” that he began using codeine when he was six or

      seven years old, and that he had used all three drugs on the day he killed Davis.

      Id. at 110. According to his pre-sentence investigation report, Gordon had one

      conviction for felony criminal trespass in Cook County, Illinois. At the time of

      sentencing, Gordon had three criminal cases pending, one in the East Chicago

      City Court for Class A misdemeanor criminal trespass and two in Lake

      Superior Court, one for Class C misdemeanor operating a motor vehicle

      without ever receiving a license, and one for Level 6 felony intimidation of a

      law enforcement officer. Gordon’s Risk Assessment System score placed him

      in the high risk category to reoffend. Id. Additionally, while incarcerated in the

      Lake County Jail for the present offense, Gordon had accumulated twenty

      “noted Rule Violations.” Id. at 117.


[6]   The trial court found in mitigation that Gordon pleaded guilty and accepted

      responsibility for his actions. Id. at 80. In aggravation of his sentence, the trial

      court found Gordon’s criminal history, the pending charges against him at the

      time of sentencing, and his failure to take advantage of prior lenient sentences.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016   Page 3 of 6
      Id. The trial court committed Gordon to the Department of Correction for a

      term of thirty-two years. Gordon now appeals.


                                     Discussion and Decision
[7]   Gordon contends that his sentence is inappropriate. Pursuant to Indiana

      Appellate Rule 7(B), we may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. “The 7(B) appropriateness inquiry is a discretionary exercise of the

      appellate court’s judgment, not unlike the trial court’s discretionary sentencing

      determination.” Knapp v. State, 9 N.E.3d 1274, 1291-92 (Ind. 2014), cert. denied,

      135 S. Ct. 978, 190 L. Ed. 2d 862 (2015) (citation omitted). “On appeal,

      though, we conduct that review with substantial deference and give due

      consideration to the trial court’s decision—since the principal role of our review

      is to attempt to leaven the outliers, and not to achieve a perceived correct

      sentence.” Id. at 1292 (internal quotation marks omitted). Accordingly, the

      question under Appellate Rule 7(B) is not whether another sentence is more

      appropriate; rather, the question is whether the sentence imposed is

      inappropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012) (internal

      quotation marks omitted). It is the defendant’s burden on appeal to persuade

      the reviewing court that the sentence imposed by the trial court is inappropriate.

      Chappell v. State, 966 N.E.2d 124, 133 (Ind. Ct. App. 2012), trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016   Page 4 of 6
[8]   “‘[R]egarding the nature of the offense, the advisory sentence is the starting

      point the Legislature has selected as an appropriate sentence for the crime

      committed.’” Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016) (quoting

      Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), decision clarified on reh’g, 875

      N.E.2d 218 (Ind. 2007)). The advisory sentence for Class A felony voluntary

      manslaughter is thirty years. See Ind. Code § 35-50-2-4. Here, the trial court

      imposed a sentence of thirty-two years, a term that was two years more than the

      advisory sentence for a Class A felony and three years less than the plea

      agreement cap. Gordon argues that his actions surrounding Davis’s death

      reflected only that he acted while under sudden heat and, since that was an

      element of voluntary manslaughter, did not warrant a sentence greater than the

      advisory. We find Gordon’s actions reflected more than sudden heat. Gordon

      was not just reacting to a situation in front of him; instead, Gordon jumped out

      of a car in reaction to a “gesture,” chased down Davis, and shot him multiple

      times in the back. Gordon’s sentence, which is only two years over the

      advisory, is not inappropriate in light of the nature of the offense.


[9]   Gordon also fails to show that his sentence was inappropriate in light of his

      character. While denying that he had a problem with substance abuse, Gordon

      reported that he used marijuana “every day, all day,” that his drug of choice

      was “a form of crystal meth called ‘molly,’” that he began using codeine when

      he was six or seven years old, and that he had used all three drugs on the day he

      killed Davis. Appellant’s App. at 110. At the time of sentencing, Gordon had

      one felony conviction for criminal trespass, as well as three pending criminal


      Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016   Page 5 of 6
       cases, one for Class A misdemeanor criminal trespass, one for Class C

       misdemeanor operating a motor vehicle without ever receiving a license, and

       one for Level 6 felony intimidation of a law enforcement officer. Id. at 107.

       The trial court found that prior leniency by criminal courts had no deterrent

       effect on Gordon’s criminal behavior. Id. at 80. Gordon’s Risk Assessment

       System score placed him in the high risk category to reoffend. Id. at 110.

       Additionally, while incarcerated in the Lake County Jail for the present offense,

       Gordon had accumulated twenty “noted Rule Violations.” Id. at 117.

       Gordon’s sentence of thirty-two years is not inappropriate in light of the

       character of the offender.


[10]   Gordon has not met his burden of proving that his sentence is inappropriate in

       light of the nature of the offense and the character of the offender, and

       therefore, we decline to revise it under Indiana Appellate Rule 7(B).


[11]   Affirmed.


[12]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1511-CR-l982| August 16, 2016   Page 6 of 6